       Case 1:21-cv-00103-SCY-KK Document 17 Filed 04/13/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO
J. DOE,

       Plaintiff,

v.                                                    Civ. No. 21-103 SCY/KK

FARMINGTON MUNICIPAL
SCHOOLS et al.,

       Defendants.

              ORDER GRANTING LEAVE TO PROCEED ANONYMOUSLY
                    AND QUASHING ORDER TO SHOW CAUSE

       THIS MATTER is before the Court on Plaintiff’s Unopposed Motion to Proceed

Anonymously or Under a Pseudonym (Doc. 16) (“Motion”), filed on April 6, 2021 in response to

the Court’s March 23, 2021 Order to Show Cause. (Doc. 13.) In her Motion, Plaintiff seeks leave

to proceed as “J. Doe” in this lawsuit. (Id.; see Doc. 1-3.) The Court, having reviewed the

unopposed Motion, the record, and the relevant law, FINDS that the Motion is well-taken and

should be GRANTED as set forth below. The Court further FINDS that its Order to Show Cause

should be QUASHED.

I.     Background

       On November 2, 2020, Plaintiff filed her complaint in this matter in state court under the

pseudonym “J. Doe.” (Doc. 1-3 at 1.) In the complaint, Plaintiff asserts claims against Defendant

Farmington Municipal Schools and five of its officers and employees for negligence, violations of

Title IX and the Due Process Clause of the Fourteenth Amendment, civil conspiracy, and “[f]ailure

to [r]eport.” (Id. at 8-14.) In support of these claims, Plaintiff alleges that a fellow football team

member at Piedra Vista High School raped her on school grounds after a football team dinner, and

that Defendants failed to investigate or report the sexual assault, discipline the fellow student, or
       Case 1:21-cv-00103-SCY-KK Document 17 Filed 04/13/21 Page 2 of 7




otherwise protect Plaintiff before or after the assault from a sexually hostile environment at the

school. (See generally id.)

       Defendants removed the case to federal court on February 8, 2021. (Doc. 1 at 1.) On March

23, 2021, the Court issued an Order to Show Cause requiring Plaintiff to “either (1) file a properly

supported motion to proceed anonymously or under a pseudonym in this lawsuit, or (2) show cause

why she has failed to file such a motion.” (Doc. 13 at 2.) Plaintiff timely filed the present Motion

on April 6, 2021 in response to the Court’s Order to Show Cause. (Doc. 16.)

II.    Analysis

       As a preliminary matter, the Court must address whether it has jurisdiction to rule on

Plaintiff’s Motion even though she did not seek leave to proceed anonymously before filing her

complaint. In W.N.J. v. Yocom, 257 F.3d 1171 (10th Cir. 2001), the plaintiffs filed suit under

pseudonyms without seeking the district court’s leave. Id. at 1172. Without addressing the

anonymity question, the district court granted the defendant summary judgment, and the plaintiffs

appealed. Id. The Tenth Circuit dismissed the appeal for lack of jurisdiction because the plaintiffs

had not obtained leave to proceed under pseudonyms. Id. at 1172-73. Inter alia, the Tenth Circuit

determined that the district court lacked jurisdiction to enter summary judgment because it had not

granted the plaintiffs leave to proceed under pseudonyms when it made its substantive ruling. Id.

Moreover, the Tenth Circuit held that the district court could not correct this jurisdictional defect

nunc pro tunc while the case was on appeal. Id.

       In dicta, the Yocom court stated, “[w]hen a party wishes to file a case anonymously or under

a pseudonym, it must first petition the district court for permission to do so.” Id. at 1172 (emphases

added). In support of this statement, the court cited to National Commodity & Barter Association

v. Gibbs, 886 F.2d 1240, 1245 (10th Cir. 1989). Gibbs, however, did not directly address when a



                                                  2
       Case 1:21-cv-00103-SCY-KK Document 17 Filed 04/13/21 Page 3 of 7




party seeking to proceed anonymously must get permission from the district court. In addition,

what Gibbs did say suggests that such permission might properly be obtained after the complaint

is filed. See 886 F.2d at 1245 (“In this case, the unnamed plaintiffs have made no request to the

district court for permission to proceed anonymously, nor have they otherwise disclosed their

identities to the court or to the defendants.”). Reading Yocom in harmony with Gibbs, the Court

does not believe it is bound to a strict reading of Yocom’s dicta.

       Moreover, the Court notes that it would have been impossible for Plaintiff to strictly

comply with Yocom’s dicta in this case because she initially filed suit in state court and Defendants

then removed the case to this Court. Thus, Plaintiff had no opportunity to seek this Court’s

permission to proceed anonymously before filing her complaint in federal court. In fairness, the

Court concludes that Plaintiff must be afforded a reasonable period of time after removal to seek

leave to proceed anonymously.

       Plaintiff filed the present Motion within the time the Court allowed and before discovery

has begun. (Docs. 13, 16.) The Court therefore concludes that she has sought leave to proceed

anonymously within a reasonable time after removal and that it has jurisdiction to rule on the

Motion. However, Yocom makes clear that Plaintiff must either obtain such leave or proceed in

her own name before the Court will have jurisdiction to issue substantive rulings in the case.

       Turning to the merits of Plaintiff’s Motion, Plaintiff argues that “the highly sensitive and

personal nature of the alleged harm in the case outweighs the public interest in requiring [her] to

disclose her identity.” (Doc. 16 at 2.) Plaintiff points out her allegations that she “was sexually

assaulted by a classmate, who is facing criminal charges, when she was a minor and still in high

school,” and that “the harm she suffered as a result is highly sensitive in nature.” (Id. at 2-3.)

Moreover, she adds, “[t]he events at issue in this case all occurred in a small town and Plaintiff



                                                  3
       Case 1:21-cv-00103-SCY-KK Document 17 Filed 04/13/21 Page 4 of 7




fears retaliation, particularly because her sister is still a student at Piedra Vista High School

alongside Plaintiff’s alleged rapist.” (Id. at 3.) Finally, Plaintiff observes that allowing her to

proceed anonymously will not prejudice Defendants because they know her full name and identity

and she “does not seek to shield her identity from defense counsel or this Court.” (Id. at 3.)

       “Proceeding under a pseudonym in federal court is, by all accounts, an unusual procedure.”

Femedeer v. Haun, 227 F.3d 1244, 1246 (10th Cir. 2000) (quotation marks omitted). Federal Rule

of Civil Procedure 10 provides that a complaint’s title “must name all the parties,” and Rule 17

states that “[a]n action must be prosecuted in the name of the real party in interest.” Fed. R. Civ.

P. 10(a), 17(a). The Rules include no exception that would allow competent adults to proceed

anonymously or under fictitious names or initials. Yocom, 257 F.3d at 1172; see also Gibbs, 886

F.2d at1245 (“The Federal Rules thus make no provision for suits by persons using fictitious names

or for anonymous plaintiffs.”).

       “Nevertheless, in certain limited circumstances, courts do allow a party to proceed under a

pseudonym.” Yocom, 257 F.3d at 1172 (quotation marks omitted). Specifically, the Tenth Circuit

has held that a plaintiff should be permitted to proceed anonymously in

       exceptional cases involving matters of a highly sensitive and personal nature, real
       danger of physical harm, or where the injury litigated against would be incurred as
       a result of the disclosure of the plaintiff's identity. The risk that a plaintiff may
       suffer some embarrassment is not enough.

Femedeer, 227 F.3d at 1246. In determining whether a plaintiff should be permitted to proceed

anonymously, a court must weigh the “plaintiff’s interest in privacy against the public’s interest in

access to open court proceedings.” Patton v. Entercom Kansas City, LLC, No. 13-2186, 2013 WL

3524157, at *1 (D. Kan. July 11, 2013).

       Courts considering whether alleged victims of sexual violence should be permitted to

proceed anonymously have reached different conclusions. Compare, e.g., Doe v. Shakur, 164


                                                 4
             Case 1:21-cv-00103-SCY-KK Document 17 Filed 04/13/21 Page 5 of 7




    F.R.D. 359, 362 (S.D.N.Y. 1996) (denying leave to proceed anonymously) and Rose v. Beaumont

    Indep. School Dist., 240 F.R.D. 264, 269 (E.D.Tex. 2007) (same) with Doe v. Cabrera, 307 F.R.D.

    1, 10 (D.D.C. 2014) (granting leave to proceed anonymously pretrial), Doe v. Boulder Valley Sch.

    Dist. No. RE-2, No. 11-CV-02107-PAB, 2011 WL 3820781, at *3 (D. Colo. Aug. 30, 2011)

    (granting leave to proceed anonymously), and Doe No. 2 v. Kolko, 242 F.R.D. 193, 198-99

    (E.D.N.Y. 2006) (same). Courts granting leave have noted that protecting the privacy of sexual

    assault victims encourages other victims to report such crimes and avoids the risk of exacerbating

    the psychological harm the victims suffered. Cabrera, 307 F.R.D. at 6; Kolko, 242 F.R.D. at 195.

            In the present matter, the Court concludes that Plaintiff should be permitted to proceed

    anonymously in pretrial proceedings.1 Plaintiff’s allegations that she was sexually assaulted as a

    minor clearly concern highly personal and sensitive matters. Does v. United States Olympic

    Comm., No. 19-CV-00737-PAB-KMT, 2019 WL 2992031, at *1 (D. Colo. July 9, 2019)

    (“[S]exual abuse suffered by a minor is a matter of a highly sensitive and personal nature.”)

    (quotation marks omitted); see also Doe v. Vill. of Deerfield, 819 F.3d 372, 377 (7th Cir. 2016)

    (anonymity is warranted to “protect[] the identities of children, rape victims, and other particularly

    vulnerable parties”) (quotation marks omitted); Kolko, 242 F.R.D. at 195 (“[S]exual assault

    victims are a paradigmatic example of those entitled to a grant of anonymity.”). Moreover, in the

    particular circumstances alleged here, requiring Plaintiff to proceed under her own name would

    risk subjecting her and her family to retaliation and exacerbated psychological harm. The Court

    therefore finds that Plaintiff’s interest in privacy outweighs the public’s countervailing interest in

    access to Plaintiff’s identity in these proceedings.


1
    However, the Court defers ruling on whether Plaintiff should be permitted to remain anonymous at trial. Cf. E.E.O.C.
    v. Spoa, LLC, No. 13-1615, 2013 WL 5634337, at *3 (D. Md. Oct. 15, 2013) (granting alleged sexual assault victim
    leave to remain anonymous in paper filings but requiring her to appear under her legal name in open court).


                                                             5
        Case 1:21-cv-00103-SCY-KK Document 17 Filed 04/13/21 Page 6 of 7




       Moreover, the Court notes that Defendants will suffer no prejudice if Plaintiff is permitted

to proceed anonymously. Defendants already know Plaintiff’s name and, as explained below, will

also have access to a sealed notice that discloses her true identity. As such, Defendants will not be

hampered in their efforts to investigate and defend against Plaintiff’s allegations if she is permitted

to proceed as “J. Doe” in the public record. See Plaintiff B v. Francis, 631 F.3d 1310, 1318-19

(11th Cir. 2011) (“Defendants are aware of the Plaintiffs’ identities and thus are not barred from

conducting a full range of discovery in building a defense for trial.”); Kolko, 242 F.R.D. at 198

(finding no prejudice to the defendants where they were given the plaintiff’s full name). That

Defendants have not opposed Plaintiff’s request to proceed anonymously reinforces the Court’s

conclusion on this point.

       In sum, the Court finds that the balance of factors tips in favor of allowing Plaintiff to

proceed anonymously in pretrial proceedings in this case. However, in compliance with the Federal

Rules of Civil Procedure, and to allow for application of the legal principles of issue and claim

preclusion, Femedeer, 227 F.3d at 1246, Plaintiff will be required to file a notice, under seal, that

discloses Plaintiff’s true identity. See Gibbs, 886 F.2d at 1245 (“Absent permission by the district

court to proceed anonymously, and under such other conditions as the court may impose (such as

requiring disclosure of their true identity under seal), the federal courts lack jurisdiction over . . .

unnamed parties.”) (emphasis added).

III.   Conclusion

       IT IS THEREFORE ORDERED as follows:

       1.      Plaintiff’s Unopposed Motion to Proceed Anonymously or Under a Pseudonym

(Doc. 16) is GRANTED, and Plaintiff may proceed in all publicly accessible pretrial proceedings

in this case as “J. Doe”;



                                                   6
       Case 1:21-cv-00103-SCY-KK Document 17 Filed 04/13/21 Page 7 of 7




       2.      No later than Tuesday, April 20, 2021, Plaintiff shall file a notice, under seal, that

discloses her true identity. Access to the sealed notice shall be limited to the Court and case

participants only; and,

       3.      The Court’s March 23, 2021 Order to Show Cause (Doc. 13) is QUASHED.

       IT IS SO ORDERED.




                                                      ____________________________________
                                                      KIRTAN KHALSA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 7
